DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Griffiths, John on 04/27/2022.

1.	(Currently Amended)  A method for intelligent notification mode switching in user equipment (UE) by a processor, comprising:
receiving data on one or more UEs associated with one or more users;
identifying electronic communication switching factors associated with the one or more users;
learning an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors, electronic communication switching factors includes analyzing facial gestures of the one or more users and contextual conversations between the one or more users and an alternative user obtained from a device external to the one or more UEs , and wherein learning the implication includes identifying an indirect sub-factor influencing the implication of the switching notification mode, and determining that the switching notification mode of the one or more UEs conflicts with the indirect sub-factor; and
dynamically switching electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication, wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication.

2.	(Original)  The method of claim 1, wherein identifying the electronic communication switching factors further includes defining one or more parameters, events, and contextual information to include calendar data, audio communications, video communications, text data, monitored communications of the one or more users, historical data, user preferences, location-based dependencies, alerts, notifications, or a combination thereof.

3.	(Original)  The method of claim 1, wherein identifying the electronic communication switching factors further includes determining one or more scheduled meetings at a selected time, one or more locations associated with the one or more scheduled meetings, a physical presence or absence of the one or more users in the one or more locations, a virtual presence or absence of the one or more users in the one or more locations, one or more contextual communications associated with the one or more UEs associated with the one or more users, one or more policies or regulatory information affecting prioritization of the one or more parameters, events, and contextual information, or a combination thereof.  

4.	(Original)  The method of claim 1, further including monitoring the electronic communication switching factors associated with the one or more users and the one or more UEs.

5.	(Original)  The method of claim 1, further including initializing a machine learning component to learn or define the electronic communication switching factors. 

6.	(Original)  The method of claim 1, further including:
determining the switching notification mode for the one or more UEs according to the electronic communication switching factors, wherein the switching notification mode includes a silent notification mode, an audible notification mode, a vibration mode, an airplane mode; and
cognitively switching the electronic communication modes of the one or more UEs linked to the user according to the determined switching notification mode.

7.	(Original)  The method of claim 1, further including:
cognitively switching the electronic communication modes of the one or more UEs associated with the one or more users upon commencement of the one or more events; or 
cognitively switching the electronic communication modes of the one or more UEs associated with the one or more users upon termination of the one or more events.

8.	(Currently Amended)  A system for intelligent notification mode switching in user equipment (UE), comprising:
	one or more computers with executable instructions that when executed cause the system to:
receive data on one or more UEs associated with one or more users;
identify electronic communication switching factors associated with the one or more users;
learn an implication of a switching notification mode on the one or more UEs 
based on the electronic communication switching factors, electronic communication switching factors includes analyzing facial gestures of the one or more users and contextual conversations between the one or more users and an alternative user obtained from a device external to the one or more UEs , and wherein learning the implication includes identifying an indirect sub-factor influencing the implication of the switching notification mode, and determining that the switching notification mode of the one or more UEs conflicts with the indirect sub-factor; and
dynamically switch electronic communication modes of the one or more UEs 
associated with the one or more users according to the learned implication, wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication.
	
9.	(Original)  The system of claim 8, wherein identifying the electronic communication switching factors further define one or more parameters, events, and contextual information to include calendar data, audio communications, video communications, text data, monitored communications of the one or more users, historical data, user preferences, location-based dependencies, alerts, notifications, or a combination thereof.

10.	(Original)  The system of claim 8, wherein identifying the electronic communication switching factors further determine one or more scheduled meetings at a selected time, one or more locations associated with the one or more scheduled meetings, a physical presence or absence of the one or more users in the one or more locations, a virtual presence or absence of the one or more users in the one or more locations, one or more contextual communications associated with the one or more UEs associated with the one or more users, one or more policies or regulatory information affecting prioritization of the one or more parameters, events, and contextual information, or a combination thereof.

11.	(Original)  The system of claim 8, wherein the executable instructions further monitor the electronic communication switching factors associated with the one or more users and the one or more UEs.
12.	(Original)  The system of claim 8, wherein the executable instructions further initialize a machine learning component to learn or define the electronic communication switching factors 

13.	(Original)  The system of claim 8, wherein the executable instructions further:
determine the switching notification mode for the one or more UEs according to the electronic communication switching factors, wherein the switching notification mode includes a silent notification mode, an audible notification mode, a vibration mode, an airplane mode; and
cognitively switch the electronic communication modes of the one or more UEs linked to the one or more users according to the determined switching notification mode.

14.	(Original)  The system of claim 8, wherein the executable instructions further:
cognitively switch the electronic communication modes of the one or more UEs associated with the one or more users upon commencement of the one or more events; or 
cognitively switch the electronic communication modes of the one or more UEs associated with the one or more users upon termination of the one or more events.

15.	(Currently Amended)  A computer program product for intelligent notification mode switching in one or more users equipment (UE) by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising:
an executable portion that receives data on one or more UEs associated with one or more users;
an executable portion that identifies electronic communication switching factors associated with the one or more users;
an executable portion that learns an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors, electronic communication switching factors includes analyzing facial gestures of the one or more users and contextual conversations between the one or more users and an alternative user obtained from a device external to the one or more UEs , and wherein learning the implication includes identifying an indirect sub-factor influencing the implication of the switching notification mode, and determining that the switching notification mode of the one or more UEs conflicts with the indirect sub-factor; and
an executable portion that dynamically switches electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication, wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication.

16.	(Original)  The computer program product of claim 15, wherein the executable portion that identifies the electronic communication switching factors further defines one or more parameters, events, and contextual information to include calendar data, audio communications, video communications, text data, monitored communications of the one or more users, historical data, user preferences, location-based dependencies, alerts, notifications, or a combination thereof.

17.	(Original)  The computer program product of claim 15, wherein the executable portion that identifies the electronic communication switching factors further determines one or more scheduled meetings at a selected time, one or more locations associated with the one or more scheduled meetings, a physical presence or absence of the one or more users in the one or more locations, a virtual presence or absence of the one or more users in the one or more locations, one or more contextual communications associated with the one or more UEs associated with the one or more users, one or more policies or regulatory information affecting prioritization of the one or more parameters, events, and contextual information, or a combination thereof.

18.	(Original)  The computer program product of claim 15, further including an executable portion that:
	monitors the electronic communication switching factors associated with the one or more users and the one or more UEs; and 
initializes a machine learning component to learn or define the one or more parameters, events, contextual information. 

19.	(Previously Presented)  The computer program product of claim 15, further including an executable portion that:
determines the switching notification mode for the one or more UEs according to the electronic communication switching factors, wherein the switching notification mode includes a silent notification mode, an audible notification mode, a vibration mode, an airplane mode; and
cognitively switches the electronic communication modes of the one or more UEs linked to the one or more users according to the determined switching notification mode.

20.	(Original)  The computer program product of claim 15, further including an executable portion that:
cognitively switches notification modes of the one or more UEs associated with the one or more users upon commencement of the one or more events; or 
cognitively switches notification modes of the one or more UEs associated with the one or more users upon termination of the one or more events.


Allowability Notice
In view of amended claims and further search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: CHAUDHRI (US 20160255188 A1) in view of Hertzfeld (US 9749467 B1) and Arastafar (US 20160227379 A1) is considered as the most relevant document in the prior art, which discloses 
A method for intelligent notification mode switching in user equipment (UE) by a processor, comprising:
receiving data on one or more UEs associated with one or more users; (See CHAUDHRI Fig. 6, [0053])
identifying electronic communication switching factors associated with the one or more users; (See CHAUDHRI Fig. 6, [0055])
learning an implication of a switching notification mode on the one or more UEs based on the electronic communication switching factors, (See CHAUDHRI Fig. 6, [0056])
wherein the identifying of the electronic communication switching factors includes analyzing contextual conversations between the one or more users and an alternative user obtained from a device external to the one or more UEs, and (See CHAUDHRI [0035], See Arastafar [0024] [0030] [0032])
wherein learning the implication includes identifying an indirect sub-factor influencing the implication of the switching notification mode, and  (See CHAUDHRI Fig. 6, [0056])
determining that the switching notification mode of the one or more UEs conflicts with the indirect sub-factor; and (See CHAUDHRI Fig. 6, [0056])
dynamically switching electronic communication modes of the one or more UEs associated with the one or more users according to the learned implication, (See CHAUDHRI Fig. 6, [0056] [0023])
wherein, in conjunction with dynamically switching the electronic communication modes, a notification is generated by the one or more UEs indicative of an explanation of the learned implication. (See CHAUDHRI Fig. 7 [0051]) (See Hertzfeld Fig. 10: 1010. Col. 21, lines 46-49. (112))
CHAUDHRI in view of Hertzfeld and Arastafar does not discloses the technical features in Claims 1, 8, and 15 of the identifying of the electronic communication switching factors includes analyzing facial gestures of the one or more users (Emphasis Added).
There are reference which discloses analyzing facial gestures of the one or more users.  However, analysis is for the purposes other than for identifying of the electronic communication switching factors.  For examples, Teman (US 20160005050 A1) discloses analyzing facial gestures for user authentication (See Teman [0198]), and TAKADA (US 20180243157 A1) discloses analyzing facial gestures of the one or more users for detection the obstruction ahead (See TAKADA Abstract, [0047]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644